Citation Nr: 0208513	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  99-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for otitis media of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  Following a Board remand to the RO for 
additional development, the case is once again before the 
Board for appellate review.

The Board notes that the record raises the issues of 
entitlement to service connection for a right ear disorder 
and for a disorder characterized by imbalance.  An October 
2001 VA examination report notes the veteran had bilateral 
ear infections during service and had tympanosclerosis of the 
right ear, which was a sign of previous infections.  As well, 
a November 2001 VA examination report indicates otosclerosis 
of the right ear consistent with previous infection, and 
imbalance associated with exacerbations of allergic rhinitis.  
As such, these matters are referred to the RO for appropriate 
action. 

Lastly, the Board notes that, in the June 1999 substantive 
appeal, the veteran requested a hearing before a traveling 
member of the Board, and thus, the hearing was scheduled for 
May 2001.  However, although the veteran's mailed hearing 
notice was not returned as undeliverable, the veteran failed 
to appear for the hearing and there was no request by either 
the veteran or his representative to reschedule the hearing.  
Therefore, the request for a travel Board hearing will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected left ear disability is 
currently manifested by complaints of drainage about every 
six months; there is no objective medical evidence of 
recurrent/chronic left ear infections, recurrent/chronic 
suppurative otitis media, mastoiditis or cholesteatoma and he 
does not have aural polyps in the left ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for otitis media of the left ear have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1- 4.14, 4.85-4.87a, Diagnostic 
Code 6200 (1998); 38 C.F.R. §§ 4.1- 4.14, 4.85-4.87, 
Diagnostic Code 6200 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating for a left ear disability.  In a June 
1999 statement of the case, and in the October 1999 and 
January 2002 supplemental statements of the case, the RO 
informed the veteran of the type of evidence that would be 
needed to substantiate his claim.  The Board finds, 
therefore, that such documents are essentially in compliance 
with VA's revised notice requirements.  Additionally, via a 
September 2001 RO letter, the veteran was provided with 
specific information concerning the VCAA.  Accordingly, the 
Board finds that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The RO 
has afforded the veteran comprehensive VA examinations in 
October 2001 and November 2001, and has obtained all noted 
records of medical treatment for the disorder at issue.  The 
veteran was also afforded the benefit of an appeal hearing at 
the RO in July 1999.  And, in a September 2001 VA form 21-
4138 (Statement in Support of Claim), the veteran indicated 
that he was not aware of any additional sources of relevant 
evidence.  As the Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, the Board concludes that all reasonable efforts have 
been made by VA to obtain the evidence necessary to 
substantiate the veteran's claim.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
the development of evidence is required, and to do otherwise 
would be unproductive.  See generally VCAA; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's otitis media has been evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.  In this respect, by regulatory 
amendment effective June 10, 1999, changes were made to the 
schedular criteria for the evaluation of diseases of the ear.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87 (2001)).  And, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is awarded or increased 
pursuant to any Act or administrative issue, the effective 
date of such an award or increase shall not be earlier than 
the effective date of the Act or administrative issue.  See 
38 U.S.C.A. § 5110(g) (West 1991).  As such, the Secretary is 
obligated to apply June 10, 1999 as the effective date for 
the revised criteria for disorders of the ear, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised Rating Schedule for 
disorders of the ear cannot be applied to a claim for any 
date prior to June 10, 1999.  See 38 U.S.C.A. 
§ 5110(g)(West 1991).

Prior to June 10, 1999, Diagnostic Code 6200 assigned a 10 
percent disability rating for otitis media, suppurative, 
chronic, during the continuance of the suppurative process.  
It was noted that evaluation pursuant to Diagnostic Code 6200 
was to be combined with ratings for the loss of hearing.  See 
38 C.F.R. § 4.87a (1998).

Effective June 10, 1999, Diagnostic Code 6200 assigns a 10 
percent rating for chronic suppurative otitis media, during 
suppuration or with aural polyps.  Hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull are to be separately 
evaluated.  See 38 C.F.R. § 4.87 (2001).  In this case, the 
veteran is not currently service-connected for labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, and 
thus, a separate evaluation is not warranted at this time.

Although during the July 1999 RO hearing the veteran 
testified that he has left ear drainage/infections about 
every six months, the competent evidence of record does not 
indicate that the veteran has chronic otitis.  Specifically, 
an April 1999 VA examination report indicates the veteran had 
a normal examination of the ears, with normal eardrums and no 
fluid present behind the eardrums.

In October 2001, the veteran underwent a VA ear disease 
examination.  At this time, he reported he had recurrent ear 
infections since his active service, and progressive hearing 
loss, ringing in the ears and imbalance.  However, upon an 
objective examination, he presented normal intact ear canals 
without infection or swelling, and intact tympanic membranes.  
There was no evidence of aural polyps or fluid in the middle 
ear space.

Additionally, during a November 2001 VA ear disease 
examination, the veteran was found to have protruding 
auricle, no tissue loss, and external auditory canals without 
edema, scaling or discharge.  His eardrums were intact, his 
mastoids were non-tender, and his tympanums were normal.  As 
well, no cholesteatoma, active ear disease, suppuration or 
effusion, or polyps were found.  The veteran also reported a 
history consistent with allergic rhinitis, and he appeared to 
have imbalance associated with exacerbations of the allergic 
rhinitis.  The veteran's diagnoses were noise-induced 
sensorineural hearing loss, tinnitus, some imbalance, and 
history of infection in the military, but no active infection 
at this time.

A 10 percent evaluation for chronic suppurative otitis media 
is only warranted during suppuration or with aural polyps.  
Suppuration is defined as the "formation of pus; the act of 
becoming converted into and discharging pus." See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) at 1610. The 
veteran's chief complaints appear to have been of hearing 
loss, dizziness, and ear infections.  However, the medical 
evidence does not show that he suffers from chronic 
suppuration.  Furthermore, as indicated above, the 
examinations have continuously revealed his ear canals are 
within normal limits, with no report of aural polyps.  
Therefore, the veteran's service-connected otitis media of 
the left ear is not compensable under either the old or new 
criteria for the evaluation of diseases of the ear.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 
4.87, Diagnostic Code 6200 (2001).

As the Board finds that the requirements for the assignment 
of a disability evaluation in excess of zero percent under 
Diagnostic Code 6200 have not been meet, the noncompensable 
evaluation currently assigned is consistent with the evidence 
of record.  Therefore, the veteran's claim is denied.

The Board has also considered the applicability of Diagnostic 
Code 6201, under which chronic nonsuppurative otitis media 
with effusion (serous otitis media) is rated based upon 
hearing impairment, per the rating criteria effective as of 
June 10, 1999.  Prior to June 10, 1999 otitis media, 
catarrhal, chronic, was also evaluated based upon loss of 
hearing.  See 38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6201 (2001).

In the present case, there is no indication that the veteran 
currently suffers from chronic otitis media which is 
associated with effusion.  Effusion is defined as the escape 
of fluid into a part or tissue.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28th ed. 1994) at 531.  As noted above, 
although the veteran has reported during the July 1999 RO 
hearing that he has left ear infections with drainage about 
every six months, the medical evidence simply does not show 
that such ear symptomatology is chronic.  The veteran also 
specifically denied during the July 1999 RO hearing any left 
ear treatment with antibiotics or by a health care provider, 
and reported he self-treats his occasional left ear 
symptomatology with peroxide and swabs.  Therefore, 
Diagnostic Code 6201 is not applicable in this case, and the 
veteran's service-connected otitis media is most adequately 
evaluated as noncompensable, under Diagnostic Code 6200.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing, nor 
does the veteran contend, that the otitis media of the left 
ear alone has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  To the 
extent that the veteran may experience problems with his left 
ear due to the service-connected disability addressed here, 
the Board finds that such impairment is contemplated in the 
currently assigned rating. 

In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant the 
assignment of a higher rating on a schedular basis than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for otitis media of the left ear is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


